t c memo united_states tax_court charles d shaffran sr petitioner v commissioner of internal revenue respondent docket no 12611-12l date charles d shaffran sr pro_se miriam c dillard for respondent memorandum findings_of_fact and opinion vasquez judge this case arises from a petition for review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in which respondent determined to sustain a lien notice filing and uphold a notice_of_intent_to_levy with respect to petitioner’s below-listed liabilities respondent determined that petitioner was liable for trust fund recovery penalties tfrps for the following periods taxable_period tfrp assessed amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the issue for decision is whether petitioner is liable for the tfrps assessed against him we hold that he is not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in florida at the time the petition was timely filed background petitioner spent much of his adult life in michigan working for ford motor co petitioner and his wife maria shaffran moved to florida in either or unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times after he had suffered a heart attack and she had suffered three strokes petitioner wa sec_77 years old at the time of trial in date paul roberts organized the restaurant group of destin llc restaurant group which opened sunset charlie’s a beachside restaurant in miramar beach florida mr roberts was restaurant group’s owner and managing member during the tax periods in question along with petitioner’s son carlos d shaffran mr roberts oversaw sunset charlie’s day-to-day operations including payroll-related matters restaurant group maintained three bank accounts at whitney national bank an operating account a payroll account and a tax account mr roberts and carlos were authorized signatories on all three accounts and regularly signed checks drawn on them during sunset charlie’s existence petitioner visited the restaurant two or three times per week for several hours while there petitioner sat around at the bar and sometimes acted as a gofer for mr roberts and carlos much of restaurant group’s initial articles of organization dated date showed mr roberts as the sole managing member an amendment to the articles of organization dated date added angela j miller as a managing member an amendment to the articles of organization dated date added michael roberts as a managing member angela miller resigned on date michael roberts resigned in date petitioner’s time at the restaurant was social however under mr roberts’ and carlos’ direction petitioner occasionally trained bartenders received deliveries and provided suppliers with checks signed by mr roberts or carlos sometimes petitioner wrote out checks for carlos to sign because petitioner had more legible handwriting some of these checks were written to petitioner or mrs shaffran in partial repayment of a dollar_figure loan that she had extended to restaurant group in date mr roberts was out of town between august and petitioner signed four checks drawn on restaurant group’s operating account petitioner signed two of these checks to pay suppliers for deliveries that arrived when neither mr roberts nor carlos was available petitioner signed the other two checks which were payable to petitioner and mrs shaffran in partial repayment of her loan at the behest of mr roberts whitney national bank mrs shaffran’s three strokes left her physically disabled petitioner often brought her to sunset charlie’s so that she could get out of the house and enjoy the beachside views petitioner would also spend time at the restaurant while mrs shaffran received physical therapy at a nearby swimming pool both checks were for the amounts on the suppliers’ bills petitioner did not know what restaurant group’s bank balances were when he signed the checks mr roberts instructed petitioner to write the checks out and sign mr continued honored all four checks even though petitioner was not an authorized signatory petitioner did not sign any other checks on behalf of restaurant group or otherwise determine how it spent its available funds restaurant group struggled financially and did not remit employment_taxes to the internal_revenue_service irs for the third quarter of all four quarters of or the fourth quarter of restaurant group also fell behind on payments to its suppliers and its landlord in restaurant group was evicted from the location where it had operated sunset charlie’s it ceased doing business that year irs investigation and assessment of tax in date revenue_officer cynthia kane ro kane was tasked with investigating restaurant group’s failure to pay employment_taxes on date ro kane visited the premises where sunset charlie’s had operated ro kane spoke with the building manager who informed her that the continued roberts’ name because he was concerned about forging mr roberts’ name petitioner signed his own name on the checks instead restaurant group issued approximately checks during the third quarter of accordingly the percentage of checks that petitioner signed was less than of all checks that restaurant group issued during the third quarter of restaurant had been evicted in july or date in a followup telephone call the building manager told ro kane that mr roberts and carlos had held themselves out as sunset charlie’s owners the building manager described petitioner as an older man and incorrectly identified him as the restaurant’s bookkeeper ro kane was concerned that the period of limitations for the assessment of the tfrps was due to expire on date thus on date only days after she began her investigation ro kane recommended assessing tfrps against petitioner mr roberts carlos and the two other managing members angela miller and michael roberts in accordance therewith ro kane sent petitioner a letter trust fund recovery penalty letter dated date at his last_known_address a post office box he shared with carlos via certified mail the letter stated that the irs was proposing tfrps against petitioner it also stated that petitioner had days to file a formal protest with the irs contesting the proposed assessment of the tfrps petitioner did not receive or otherwise learn about the letter because carlos intercepted it and did not turn it over to petitioner the return receipt attached to the letter in the administrative record bears carlos’ signature not petitioner’s before issuing the letter ro kane did not secure restaurant group’s bank records or make any attempt to interview the individuals against whom she was proposing tfrps ro kane also failed to determine whether petitioner willfully failed to remit employment_taxes to the irs nonetheless ro kane went forward with her recommendation to assess tfrps against petitioner on the basis of the limited information she had collected during her brief investigation in date ro kane secured restaurant group’s bank records from whitney national bank after reviewing the bank records and discovering that angela miller and michael roberts had not signed any checks ro kane withdrew her recommendation to assess tfrps against them ro kane did not provide similar relief to petitioner because she confused petitioner’s signature with carlos’ and was therefore under the mistaken impression that petitioner regularly signed restaurant group’s checks on date the tfrps were assessed against petitioner on date the irs mailed petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing with respect to the tfrps levy notice on on a form_4183 recommendation re trust fund recovery penalty assessment prepared concurrently with the letter ro kane wrote due to the short statute and recent receipt of the case file cannot fully document willfulness of petitioner at this juncture date the irs issued petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice on date petitioner timely filed a collection_due_process cdp appeal of the levy notice and the lien notice in which he challenged the underlying liabilities the appeals settlement officer proposed placing petitioner in currently not collectible status and abating the tfrps for the tax periods ending date and petitioner did not agree to this proposal and the settlement officer issued a notice_of_determination sustaining the proposed collection actions petitioner timely filed a petition with this court a trial was held in jacksonville florida at the close of trial the court ordered the parties to file simultaneous briefs respondent timely filed his posttrial brief on date petitioner did not file a posttrial briefdollar_figure after the petition was filed respondent abated the tfrp against petitioner for the tax period ending date we granted respondent’s motion to dismiss on grounds of mootness for this tax period when a party does not file a brief on issues that have been tried we may consider those issues waived or conceded see eg 117_tc_117 n 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir we will exercise our discretion not to do so here see eg rey v commissioner tcmemo_2016_58 opinion i jurisdiction and standard of review we first address our jurisdiction over this case and the applicable standard of review sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer liable for tax when a demand for payment of the tax has been made and the taxpayer fails to pay the tax sec_6320 provides that the secretary shall furnish the taxpayer with a notice_of_federal_tax_lien filing nftl within five business days after the notice of lien is filed sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for tax if the taxpayer fails to pay the tax within days after notice_and_demand for payment is made sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if a taxpayer requests a hearing in response to an nftl or a notice_of_levy pursuant to sec_6320 or sec_6330 a hearing shall be held before an impartial officer_or_employee of appeals sec_6320 b at the hearing the taxpayer may raise any relevant issue including spousal defenses challenges to the appropriateness of the collection actions and offers of collection alternatives sec_6320 sec_6330 in addition the taxpayer may challenge the existence or amount of the underlying tax_liability but only if the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the liability sec_6320 sec_6330 sec_6320 and sec_6330 grant this court jurisdiction to review the commissioner’s determination that the proposed collection action was proper in reviewing the commissioner’s decision to sustain collection actions where the validity of the underlying tax_liability is properly at issue the court reviews the commissioner’s determination of the underlying tax_liability de novo 114_tc_604 114_tc_176 the court reviews any other administrative determination regarding proposed collection actions for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite the liabilities in this case involve tfrps the commissioner is required to provide the taxpayer with notice of tfrps before assessment sec_6672 a letter provides a taxpayer with notice and the means of protesting a proposed tfrp assessment administratively with the commissioner 132_tc_301 when a letter is mailed the commissioner must follow the same mailing procedures that are provided for notices of deficiency in sec_6212 sec_6672 this court has held that the same evidence that establishes that the commissioner mailed a notice_of_deficiency to a taxpayer’s last_known_address should be sufficient to establish that the commissioner properly sent a letter mason v commissioner t c pincite citing hickey v commissioner t c memo respondent’s issuance of the letter by certified mail which was sent to petitioner at his last_known_address satisfies the notice requirement of sec_6672 see id thus the tfrp assessments made against petitioner are valid however a letter that was not received but was not refused by a taxpayer does not constitute an opportunity to dispute the taxpayer’s liability see id fitzpatrick v commissioner tcmemo_2016_199 at accordingly petitioner could challenge the underlying liabilities during his cdp hearing because he did not receive or reject a letter see lepore v commissioner tcmemo_2013_135 receipt of letter by taxpayer’s adult son did not provide taxpayer with an opportunity to challenge his liability for a tfrp petitioner did in fact challenge the underlying liabilities during his cdp hearing and the settlement officer determined that he was liable for them because petitioner properly raised the issue of the liabilities during his cdp hearing we review respondent’s determination of the underlying tax_liabilities de novo ii trust fund recovery penalties we next address whether petitioner is liable for the tfrps assessed against him employers have a duty to withhold income and employment_taxes from their employees’ wages sec_3102 sec_3402 these withheld funds are often referred to as trust_fund_taxes because sec_7501 characterizes such withholdings as a special fund held in trust for the united_states mason v commissioner t c pincite employees generally are allowed credits against their tax_liabilities for the amounts of taxes withheld from their wages regardless of whether the employer actually remits the funds to the government sec_31 sec_1_31-1 income_tax regs therefore when net wages are paid to an employee and the employer does not pay over the withheld funds the irs has no recourse against the employees 591_f2d_1151 5th cir dollar_figure in 661_f2d_1206 11th cir the court_of_appeals for the eleventh circuit adopted as binding precedent the decisions of the former court_of_appeals for the fifth circuit handed down before date an appeal of this case would lie in the eleventh circuit see continued sec_6672 provides a collection tool allowing the commissioner to impose penalties on certain persons who fail to withhold and pay over trust_fund_taxes see 431_f2d_742 5th cir the penalty under sec_6672 is equal to the total amount of the tax that was withheld but not paid over and is imposed on any person required to collect truthfully account for or pay over any_tax withheld who willfully fails to do so in this context the term person is often taken to mean a responsible_person and includes an officer_or_employee of a corporation who as such is under a duty to collect account for or pay over the withheld tax see sec_6671 mazo f 2d pincite mason v commissioner t c pincite therefore liability for a tfrp is imposed only on a responsible_person who willfully fails to collect account for or pay over the withheld tax mazo f 2d pincite before we address these elements we will comment on the testimony of petitioner as a trier of fact it is our duty to listen to the testimony observe the continued 54_tc_742 aff’d 445_f2d_985 10th cir we need not decide who has the burden_of_proof as to whether petitioner is a responsible_person who willfully failed to collect account for or pay over the withheld taxes because we decide the factual issues here on the preponderance_of_the_evidence demeanor of the witnesses weigh the evidence and determine what we believe kropp v commissioner tcmemo_2000_148 slip op pincite in 58_tc_560 we observed that the process of distilling truth from the testimony of witnesses whose demeanor we observe and whose credibility we evaluate is the daily grist of judicial life although there were a few immaterial inconsistencies in his testimony we generally found petitioner to be honest forthright and credible now we will address whether petitioner is a responsible_person within the meaning of sec_6672 respondent argues that petitioner is a responsible_person because he acted as a de_facto officer by signing four checks and writing out several others for carlos’ signature petitioner argues that he is not a responsible_person because he was not an owner or manager of restaurant group and lacked authority to sign checks or determine the priority of payment to its creditors for the reasons below we agree with petitioner and hold that he is not a responsible_person within the meaning of sec_6672 a responsible_person is any person required to collect account for or pay over withheld taxes mazo f 2d pincite whether someone is a responsible_person is a matter of status duty and authority not knowledge id pincite the essential question is whether the person had sufficient control_over corporate affairs to avoid nonpayment of the employment_taxes 825_f3d_1275 11th cir citing 819_f2d_1008 11th cir the court_of_appeals for the eleventh circuit has noted that indicia of responsibility include the holding of corporate office control_over financial affairs the authority to disburse corporate funds stock ownership and the ability to hire and fire employees 828_f2d_1499 11th cir in considering the individual’s status duty and authority the test is one of substance and the focus of the inquiry does not involve a mechanical application of any particular list of factors see 258_br_480 bankr m d fla citing heimark v united_states cl_ct the inquiry must focus on actual authority to control not on trivial duties id see also scott f 3d pincite holding that a reasonable trier of fact could find that a taxpayer is not a responsible_person even though the taxpayer was named the corporate secretary worked several hours per week and had duties including signing payroll checks prepared by a third party signing nonpayroll checks for routine expenditures and signing form sec_941 employer’s quarterly federal tax_return the preponderance_of_the_evidence establishes that petitioner lacked sufficient control_over restaurant group’s affairs to avoid the nonpayment of its employment_taxes during the tax periods in question petitioner was not an officer director employee13 or owner of restaurant group at any time he was never an authorized signatory on restaurant group’s bank accounts it is also clear from petitioner’s credible testimony and the administrative record that he did not have the authority to hire and fire restaurant group’s employees had no duty to and did not review or reconcile restaurant group’s bank statements and had no control_over disbursements and decisions pertaining to restaurant group’s bank accounts including the payroll account furthermore there is no evidence that petitioner had any involvement in the preparation or filing of restaurant group’s employment_tax returns or the payment of its employment_taxes we are not persuaded by respondent’s argument that petitioner is a responsible_person because he signed and or wrote out a small number of restaurant group’s checks the four checks bearing petitioner’s signature were all signed in the span of two weeks in date when mr roberts was out of town and before four of the five tax periods in question of these four checks less than of the checks restaurant group issued during the third quarter of while petitioner performed tasks for mr roberts and carlos as directed by them from time to time he did not work regular hours or receive a salary two were written and signed only after mr roberts had told petitioner to do so the other two were signed in unusual circumstances where petitioner was the only person available to take delivery of vendor orders such limited check signing activity does not support a finding that petitioner had sufficient control_over restaurant group’s affairs to avert the nonpayment of its employment taxesdollar_figure with respect to the checks written by petitioner but signed by carlos this practice only confirms that petitioner did not have authority to disburse restaurant group’s funds to be sure the exercise of check signing authority is a significant factor in determining whether someone has authority to choose which creditors to pay see 931_f2d_805 11th cir in contrast the preparation of checks for another’s signature does not connote such authority we have not found and respondent does not cite any authority to the contrary we note that ro kane who was working under enormous time pressure because of the looming expiration of the period of limitations erroneously concluded that petitioner had regularly signed restaurant group’s checks during the tax periods in question we believe ro kane would have withdrawn her recommendation to assess tfrps against petitioner had she not confused carlos’ signature with petitioner’s accordingly we find that petitioner is not a responsible_person for purposes of section dollar_figure in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered for petitioner having determined that petitioner is not a responsible_person within the meaning of sec_6672 the court need not determine whether he willfully failed to collect account for or pay over the trust_fund_taxes for the tax periods in question
